Citation Nr: 0032051	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty for training in the Army 
National Guard of Oregon from October 1979 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that determination, the RO denied the veteran's 
application to reopen previously denied claims of service 
connection for a head injury and a psychiatric disorder.  The 
veteran disagreed and this appeal ensued.  The Board, in an 
April 2000 decision, declined to reopen the head-injury claim 
and remanded for additional development the psychiatric-
disorder claim.  See 38 U.S.C.A. § 7104(a) (Board decisions 
are final).  After development by the RO, the application to 
reopen the previously denied psychiatric-disorder claim is 
again before the Board for appellate review.  


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied service 
connection for a psychiatric disorder including paranoid 
schizophrenia; the veteran was notified of that decision by a 
March 21, 1986 letter.  

2.  The evidence submitted since the March 1986 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.





CONCLUSION OF LAW

Evidence submitted subsequent to the March 1986 rating 
decision is not new and material; the previously denied claim 
of service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.200 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection for a claimed disability requires evidence 
that a disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Because the veteran served 
continuously for 90 days or more during peacetime after 
December 31, 1946, psychosis manifest to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In September 1985, the veteran filed a claim seeking service 
connection for a psychiatric disorder.  The RO denied the 
claim in a March 1986 rating decision, of which the veteran 
received notice by a March 21, 1986 letter.  That decision 
became final on expiration of the one-year period following 
this letter because the veteran had not filed a notice of 
disagreement with the rating decision.  See 38 C.F.R. 
§§ 20.200, 20.1103 (appeal consists of timely filed written 
notice of disagreement, issuance of statement of the case, 
and subsequent timely filed substantive appeal).  

By an October 1995 statement, the veteran sought to reopen 
this previously denied claim.  He might do so by, after March 
1986, submitting additional evidence that is new and 
material.  If any additional evidence new and material, then 
the claim must be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.  It is important to note that 
a determination as to whether the veteran has submitted new 
and material evidence is a jurisdictional question, with the 
Board affirmatively prevented from reopening and considering 
the merits of the claim if he has not submitted this 
evidence.  Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed. Cir. 
1996).  

New and material evidence is defined as additional evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Such 
evidence could be sufficient to reopen a claim if it 
contributed to a more complete picture of the circumstances 
surrounding the origin of the claimed disorder, even where it 
would not be enough to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  Only evidence 
presented since the prior decision in March 1986 will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The credibility of the 
additional evidence, though not its weight, is presumed for 
purposes of the reopening analysis.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (the Hodge decision did not alter the 
prior holdings in Justus and Evans that the evidence is 
presumed credible).  

II.  Factual Background

When the RO evaluated the claim in March 1986, the evidence 
of record included the veteran's service medical records and 
reports of VA outpatient treatment.  An examination report at 
entry into service in September 1979 showed a normal 
psychiatric clinical evaluation and no complaints by the 
veteran of psychiatric symptomatology.  A service examination 
in January 1980 noted that he was admitted to a service 
medical facility on January 4, 1980 for confused and bizarre 
behavior.  The report reflected that he returned from 
Christmas leave on December 3, 1979, in a confused and 
incoherent state.  He related continuous use of marijuana 
with alcohol intake while home on leave and denied any other 
drug use, but revealed a history of other drug use since the 
eighth grade.  He stated that he joined the service to find a 
new direction in his life, and related an inability to cope 
with training demands.  It was noted that the veteran 
appeared to be suffering from little self-confidence, low 
tolerance for anxiety, and a dependent mode of adaptation.  
It was also noted that, basic to his character structure, was 
his inability to deal with threatening situations and he 
appeared to suffer from a great deal of impulsivity and 
maladaptive defensive patterns.  The recommendation was that 
he be discharged because there was no potential for him to 
become a functional soldier.  Upon discharge on January 8, 
1980, the diagnoses were reaction, adjustment of adolescence, 
and history of drug abuse.  It was also noted that the 
veteran had been disciplined for alcohol abuse.  

VA outpatient treatment records, dated from July to October 
1985, reflected that the veteran sought psychiatric treatment 
in July 1985 and was diagnosed with paranoid schizophrenia.  
An August 1985 treatment report showed that an examiner felt 
the veteran had a continuing problem and referred him to 
another VA facility.  The examiner noted that the veteran's 
"condition may be service connected", but provided no 
explanation for this opinion.  An October 1985 treatment 
report reflected that the veteran was admitted for treatment 
of continued marijuana use.  

The RO denied the claim of service connection for a 
psychiatric disorder in a March 1986 rating decision.  It 
reasoned that the service medical records contained no 
indications of psychiatric symptomatology during service and 
that the post-service findings of schizophrenia, in 1985, 
were not etiologically linked to service.  

The evidence added to the record since March 1986 consisted 
of hospitalization reports and follow-up treatment records 
from Oregon State Hospital, dated in 1982 as well as in 1994 
and 1995.  These documents were received in November 1995.  
Specifically, a March 1982 report of admission included a 
diagnosis of schizophrenia, undifferentiated, chronic with 
acute exacerbation.  This hospitalization report noted that 
the veteran was admitted to Oregon State Hospital on an 
involuntary commitment after unsuccessful attempts to treat 
him voluntarily at the Lane County Mental Health Clinic over 
the previous eight months.  

The RO subsequently scheduled the veteran for a VA 
psychiatric examination in March 1998 and a hearing in 
February 2000.  He did not report for the examination or the 
hearing.  On remand, the RO also asked the veteran in a June 
2000 letter to authorize release of treatment records from 
the Lane County Mental Health Clinic.  He has not responded 
to this request.  

III.  Analysis

The RO denied the claim in March 1986 because the record 
contained no medical evidence that the post-service 
psychiatric disorder was related to his service, including 
the one-year period following service.  The additional 
evidence submitted since the March 1986 rating decision 
consisted essentially of medical records showing current 
psychiatric treatment.  The records from the Oregon State 
Hospital in 1994 and 1995 simply indicated that he was 
treated for a psychiatric illness, without reference to its 
etiology.  Because this evidence simply showed post-service 
psychiatric treatment, similar to the records of such 
treatment available to the RO in March 1986, it is 
essentially duplicative of evidence previously of record and 
cannot serve as material evidence to reopen the claim.  

The March 1982 report of admission from the Oregon State 
Hospital included a diagnosis of schizophrenia, 
undifferentiated, chronic with acute exacerbation.  The date 
of this report was approximately 26 months after the veteran 
separated from service and 14 months following the expiration 
of the one-year presumptive period following service.  
Moreover, this hospitalization report noted that the veteran 
was admitted after unsuccessful treatment at the Lane County 
Mental Health Clinic over the previous eight months, which if 
true would place the onset of treatment about 18 months after 
separation from service and six months following the 
expiration of the post-service presumptive period.  

Although this evidence is "new" to the extent it was not 
available at the time of the last prior denial, the Board 
notes that this evidence does not show that the veteran was 
treated for a psychiatric disorder in service or link the 
current disorder to service or to the one-year presumptive 
period thereafter.  While the additional evidence does place 
the onset of treatment closer to service, it does not place 
this treatment within the presumptive period and so is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The only other evidence of record pertinent to the claimed 
psychiatric disorder consists of his own written contentions 
to the effect that he had a psychiatric disorder related to 
service.  Such a determination, though, requires competent 
medical evidence in order to have probative value.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, the Board finds that the veteran's 
contentions alone or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Accordingly, the Board finds that the additional evidence 
does not bear directly and substantially upon the issue and 
does not provide a more complete picture of the circumstances 
surrounding the origin of the claimed disorder.  The 
additional evidence establishes no more than what was already 
previously known at the time of the March 1986 decision, 
specifically that the veteran was treated for a psychiatric 
disorder more than one year after his separation from 
service.  While the additional medical evidence provided 
information as to the veteran's post-service psychiatric 
treatment, it did not provide a more complete picture as to 
the actual origin of this condition. 

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  The previously denied claim is not 
reopened.  The Board does not have jurisdiction to consider 
the claim.  Barnett, 83 F.3d. at 1383.  In the absence of 
jurisdiction, VA does not owe the veteran any assistance in 
the development of facts pertinent to the claim.  See 
38 U.S.C.A. § 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(substantial revision to VA's duty to assist, of which that 
part to be codified at 38 U.S.C.A. § 5103A(f) provides that 
these revisions did not alter the new-and-material analysis 
set forth above).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the benefit sought on appeal is denied.  



		
	Jeffrey J. Schueler
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -




- 5 -


